Exhibit VAIL RESORTS, INC. FORM OF RESTRICTED SHARE [UNIT] AGREEMENT THIS AGREEMENT, dated as of [date], is between Vail Resorts, Inc., a Delaware corporation (the “Company”), and [name of employee] (the “Employee”). WHEREAS, the Employee has been granted the following award under the Company’s Amended and Restated 2002 Long Term Incentive and Share Award Plan (the “Plan”); NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein, and for other good and valuable consideration, the parties hereto agree as follows. Award of Shares.Pursuant to the provisions of the Plan, the terms of which are incorporated herein by reference, the Employee is hereby awarded [number of shares][number of units] [Restricted Shares][Restricted Share Units] (the “Award”), subject to the terms and conditions of the Plan and those herein set forth.The Award is granted as of [date] (the “Date of Grant”).
